OPINION — AG — ** LIQUOR ADVERTISING — STATE NEWSPAPER ** A NEWSPAPER PUBLISHED IN OKLAHOMA WHICH MAY HAVE CIRCULATION BOTH INSIDE AND OUTSIDE THE STATE MAY 'NOT' ACCEPT ADVERTISEMENTS OF ALCOHOLIC BEVERAGES ALTHOUGH A NEWSPAPER PUBLISHED OUTSIDE OF OKLAHOMA WHICH HAS CIRCULATION IN OKLAHOMA MAY ACCEPT ADVERTISEMENT OF ALCOHOLIC BEVERAGES AND AN OKLAHOMA PUBLISHER MAY ACCEPT ACCEPT ALCOHOLIC BEVERAGE ADVERTISEMENT FOR NEWSPAPER ISSUES NOT CIRCULATED WITHIN OKLAHOMA. (PUBLISH, LIQUOR, RADIO, POLICE POWER) CITE: ARTICLE XXVII, SECTION 5, OPINION NO. 67-222, ARTICLE VIII, SECTION 1 (PENN LERBLANCE)